DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The continuation in part Application Number 17/316,333, filed May 10, 2021, now US Patent Number 11,352,521, which is a continuation in part of 17/0003,503, now US Patent Number 11,004,575, filed August 26, 2020, which is a continuation in part of 16/403,665, now US Patent Number 10,796,820, being filed on May 6, 2019.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed May 7, 2018, as Application No. 62/667,649.

Drawings
The drawings were received on May 28, 2022.  These drawings are approved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 11,352,521 in view of Knerr et al (Pub Num 2015/0243410, herein referred to as Knerr).  US Patent 11,352,521 discloses all of the claim limitations shown below:
Claimed invention of Present Case (17/731,357)
Knerr et al (US Patent 11,352,521)
1.    A magnet wire comprising: a conductor; and an insulation system formed around the conductor, the insulation system comprising: a basecoat of first polymeric enamel insulation comprising THEIC polyester; a midcoat of second polymeric enamel insulation formed around the basecoat, the second polymer enamel insulation comprising a filler dispersed in a base polyamideimide material, the filler comprising between 20 percent and 80 percent by weight of silica
dioxide and between 20 and 80 percent by weight of chromium oxide; and a topcoat of third polymeric enamel insulation formed around the midcoat, wherein the midcoat occupies at least five percent of the overall thickness of the insulation system.
11.  A magnet wire comprising: a conductor; and an insulation system formed around the conductor, the insulation system comprising: basecoat insulation formed around the conductor, the basecoat insulation comprising polyester; midcoat insulation formed around the basecoat insulation, the midcoat insulation comprising filled polymeric enamel insulation, the filled polymeric enamel insulation comprising between 15 percent and 35 percent by weight of a filler dispersed in a base polyamideimide material, the filler comprising between 20 percent and 80 percent by weight of silica dioxide and between 20 and 80 percent by weight of titanium dioxide; and unfilled topcoat insulation layer formed around the midcoat insulation, wherein the midcoat insulation occupies at least 35 percent of the overall thickness of the insulation system, and wherein the insulation system has a thermal index of 235oC or greater.
3.   The magnet wire of Claim 1, wherein the basecoat comprises one of polyester, THEIC polyester, polyester imide, or polyamideimide.
See claim 11
4.   The magnet wire of Claim 1, wherein the topcoat comprises unfilled polyamideimide.
See claim 11
5.   The magnet wire of Claim 1, wherein: the midcoat has a second thickness that is between 5-80% of the total thickness.
See claim 11
6.   The magnet wire of Claim 1, wherein: the midcoat has a second thickness that is between 5-40% of the total thickness.
See claim 11
7.   The magnet wire of Claim 1, wherein: the midcoat has a second thickness that is between 25-40% of the total thickness.
See claim 11
8.  The magnet wire of Claim 1, wherein the filler comprises between 10-25% by weight of the second polymeric enamel insulation.
See claim 11
9.   The magnet wire of Claim 1, wherein the insulation system has a thermal index of at least 240 °C.
See claim 11
10.   The magnet wire of Claim 1, wherein the insulation system has a thermal index of at least 260 °C.
See claim 11
11.    A magnet wire comprising: a conductor; and an insulation system formed around the conductor, the insulation system comprising: a basecoat of first polymeric enamel insulation comprising THEIC polyester; a midcoat of second polymeric enamel insulation formed around the basecoat, the second polymer enamel insulation comprising a filler dispersed in a base polyamideimide material, the filler comprising between 20 percent and 80 percent by weight of silica
dioxide and between 20 and 80 percent by weight of chromium oxide; and a topcoat of third polymeric enamel insulation formed around the midcoat,  wherein the midcoat occupies at least five percent of the overall thickness of the insulation system.
12.   The magnet wire of Claim 1, wherein the basecoat comprises one of polyester, THEIC polyester, polyester imide, or polyamideimide. 
11.  A magnet wire comprising: a conductor; and an insulation system formed around the conductor, the insulation system comprising: basecoat insulation formed around the conductor, the basecoat insulation comprising polyester; midcoat insulation formed around the basecoat insulation, the midcoat insulation comprising filled polymeric enamel insulation, the filled polymeric enamel insulation comprising between 15 percent and 35 percent by weight of a filler dispersed in a base polyamideimide material, the filler comprising between 20 percent and 80 percent by weight of silica dioxide and between 20 and 80 percent by weight of titanium dioxide; and unfilled topcoat insulation layer formed around the midcoat insulation, 

13.   The magnet wire of Claim 10, wherein the topcoat comprises unfilled polyamideimide.
See claim 11
14.   The magnet wire of Claim 10, wherein the midcoat occupies at least twenty-five percent of the overall thickness of the insulation system.
See claim 11
15.   The magnet wire of Claim 10, wherein: the midcoat has a second thickness that is between 5-80% of the total thickness.
See claim 11
16.   The magnet wire of Claim 10, wherein: the midcoat has a second thickness that is between 5-40% of the total thickness.
See claim 11
17.  The magnet wire of Claim 1, wherein the filler comprises between 10-25% by weight of the second polymeric enamel insulation.
See claim 11
18.   The magnet wire of Claim 10, wherein the insulation system has a thermal index of at least 240 °C.
See claim 11
19.    A magnet wire comprising: a conductor; and an insulation system formed around the conductor, the insulation system comprising: a basecoat of first polymeric enamel insulation comprising THEIC polyester; a midcoat of second polymeric enamel insulation formed around the basecoat, the second polymer enamel insulation comprising a filler dispersed in a base polyamideimide material, the filler comprising between 20 percent and 80 percent by weight of silica
dioxide and between 20 and 80 percent by weight of chromium oxide; and a topcoat of third polymeric enamel insulation formed around the midcoat.
11.  A magnet wire comprising: a conductor; and an insulation system formed around the conductor, the insulation system comprising: basecoat insulation formed around the conductor, the basecoat insulation comprising polyester; midcoat insulation formed around the basecoat insulation, the midcoat insulation comprising filled polymeric enamel insulation, the filled polymeric enamel insulation comprising between 15 percent and 35 percent by weight of a filler dispersed in a base polyamideimide material, the filler comprising between 20 percent and 80 percent by weight of silica dioxide and between 20 and 80 percent by weight of titanium dioxide; and unfilled topcoat insulation layer formed around the midcoat insulation, 

21.   The magnet wire of Claim 19, wherein: the midcoat has a second thickness that is between 5-40% of the total thickness.
See claim 11
22.   The magnet wire of Claim 19, wherein: the midcoat has a second thickness that is between 25-40% of the total thickness.
See claim 11
23.   The magnet wire of Claim 1, wherein the filler comprises between 10-25% by weight of the second polymeric enamel insulation.
See claim 11
24.   The magnet wire of Claim 19, wherein the insulation system has a thermal index of at least 240 °C
see claim 11




 United States Patent Number 11,352,521 doesn’t necessarily disclose the topcoat crack frequency being less than 1.0 when the wire is bent 180 degrees around a 4 mm mandrel, the topcoat crack frequency representing a number of cracks in the respective topcoats per twenty samples of the wire respectively bent around the mandrel (claims 2, 11, & 20),  nor the basecoat has a first thickness that is between 10-70% of the total thickness of the insulation system and the topcoat has a third thickness that is between 5-50% of the total thickness (claims 5, 14, & 21), nor the basecoat has a first thickness that is between 45-65% of the total thickness of the insulation system and the topcoat has a third thickness that is between 5-35% of the total thickness (claims 6, 15, & 22), nor the basecoat has a first thickness that is between 45-65% of the total thickness of the insulation system and the topcoat has a third thickness that is between 5-15% of the total thickness (claims 7 & 16).
	Knerr teaches a magnet wire (Figs 1-6) comprising improved PDIV values and/or dielectric strengths (Paragraph 7).  Specifically, with respect to claims 2, 5-7, 11, 12, 14-& 16, Knerr teaches a magnet wire (100, Fig 1) comprising an enamel layers (120a-120c) surrounding the conductor (202), a topcoat layer (115) formed over the enamel layer (120a-120c), wherein the enamel layers (120a-120c) comprises a midcoat layer (120b) formed around a basecoat (120a), wherein the basecoat layer, midcoat layer, and topcoat layer may be formed of different materials such as polyester and polyimide (Paragraph 33) and different dimensions (Paragraphs 34 & 59), wherein the topcoat crack frequency being less than 1.0 when the wire is bent 180 degrees around a 4 mm mandrel, the topcoat crack frequency representing a number of cracks in the respective topcoats per twenty samples of the wire respectively bent around the mandrel (Paragraph 71).  
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the magnet wire of United States Patent Number 11,352,521 to comprise the basecoat layer, midcoat layer, and topcoat layer being formed of different materials such as polyester and polyimide configuration as taught by Knerr because Knerr teaches that such a configuration provides a magnet wire (Figs 1-6) comprising improved PDIV values and/or dielectric strengths (Paragraph 7) and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the magnet wire of United States Patent Number 11,352,521 to comprise the basecoat layer, midcoat layer, and topcoat layer being formed of different thicknesses configuration as taught by Knerr because Knerr teaches that such a configuration provides a magnet wire (Figs 1-6) comprising improved PDIV values and/or dielectric strengths (Paragraph 7) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (Pat Num 5,654,095, herein referred to as Yin) in view of Knerr et al (Pub Num 2015/0243410, herein referred to as Knerr).  Yin discloses a magnet wire (Figs 1-2) which is highly resistant to repetitive or pulsed high voltage spikes or surges (Col 1, lines 5-8).  Specifically, with respect to claims 1, 10, & 19, Yin discloses a magnet wire (10, Figs 1-2) comprising a conductor (12) and at least one layer of polymeric enamel insulation (16) formed around the conductor (12), the polymeric enamel insulation (16) comprising a filler (Col 4, lines 50-59) which may be dispersed in polyimide (Col 4, lines 15-30), wherein the filler may comprise between 20 percent and 80 percent by weight of silica oxide (silica) and between 20 and 80 percent by weight of titanium oxide (titanium dioxide, i.e. applicant states that the total amount of filler may be between 1-65% and combinations of the stated fillers, therefore silica may be 25% and titanium dioxide may be 35%=60% which is within the total filler), wherein Yin discloses that the cable (10) further comprises a topcoat insulation layer (20) formed around the at least one layer of polymeric enamel insulation (16).  With respect to claim 4, Yin discloses that the topcoat insulation layer (20) comprises an unfilled layer (Col 4, lines 15-30), which may be polyamideimide (Col 4, lines 15-30).  With respect to claim 5-7, Yin discloses that the conductor (12) may further comprise at least one basecoat layer (14) formed between the conductor (12) and the insulation layer (16).  With respect to claim 12, Yin discloses that the basecoat layer (14) may be made of polyester (Col 4, lines 15-20).  With respect to claim 11, Yin discloses that the wire (12) further comprises at least one basecoat layer (14) formed between the conductor (12) and the insulation layer (16),  and an unfilled topcoat insulation layer (20) comprises an unfilled layer (Col 4, lines 15-30) formed around the at least one layer of polymeric enamel insulation (16). With respect to claim 13, Yin discloses that the conductor (12) may further comprise at least one basecoat layer (14) formed between the conductor (12) and the insulation layer (16), a topcoat insulation layer (20) comprises an unfilled layer (Col 4, lines 15-30), formed around the at least one polymeric enamel insulation (16).  ).
	However, Yin doesn’t necessarily disclose the topcoat crack frequency being less than 1.0 when the wire is bent 180 degrees around a 4 mm mandrel, the topcoat crack frequency representing a number of cracks in the respective topcoats per twenty samples of the wire respectively bent around the mandrel (claims 1, 11, & 19),  nor the basecoat has a first thickness that is between 10-70% of the total thickness of the insulation system and the topcoat has a third thickness that is between 5-50% of the total thickness (claims 5 & 15), nor the basecoat has a first thickness that is between 45-65% of the total thickness of the insulation system and the topcoat has a third thickness that is between 5-35% of the total thickness (claims 6 & 16), nor the basecoat has a first thickness that is between 45-65% of the total thickness of the insulation system and the topcoat has a third thickness that is between 5-15% of the total thickness (claims 7 & 17), nor the topcoat comprising polyamideimide and formed around the midcoat and having a third thickness that is between 5-15% of the total thickness (claim 19), nor the polymeric enamel insulation comprises at least 35 percent of a total thickness of the combined polymeric enamel insulation, the at least one basecoat, and the topcoat insulation layer (claims 5-7 & 15-17), nor the polymer enamel insulation having a thermal index of at least 220oC (claims 8 & 9), nor the polymeric enamel insulation comprises at least 35 percent of a total thickness of the combined polymeric enamel insulation, the at least one basecoat, and the topcoat insulation layer (claims 11 & 20).
	Knerr teaches a magnet wire (Figs 1-6) comprising improved PDIV values and/or dielectric strengths (Paragraph 7).  Specifically, with respect to claims 1, 5-7, 11, 12, 15-17, & 19, Knerr teaches a magnet wire (100, Fig 1) comprising an enamel layers (120a-120c) surrounding the conductor (202), wherein the polymer enamel insulation having a thermal index of at least 220oC  (Paragraph 23), and wherein a topcoat layer (115) formed over the enamel layer (120a-120c), wherein the enamel layers (120a-120c) comprises a midcoat layer (120b) formed around a basecoat (120a), wherein the basecoat layer, midcoat layer, and topcoat layer may be formed of different materials such as polyester and polyimide (Paragraph 33) and different dimensions (Paragraphs 34 & 59), wherein the topcoat crack frequency being less than 1.0 when the wire is bent 180 degrees around a 4 mm mandrel, the topcoat crack frequency representing a number of cracks in the respective topcoats per twenty samples of the wire respectively bent around the mandrel (Paragraph 71).  
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the magnet wire of United States Patent Number 11,352,521 to comprise the basecoat layer, midcoat layer, and topcoat layer being formed of different materials such as polyester and polyimide configuration as taught by Knerr because Knerr teaches that such a configuration provides a magnet wire (Figs 1-6) comprising improved PDIV values and/or dielectric strengths (Paragraph 7) and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the magnet wire of United States Patent Number 11,352,521 to comprise the basecoat layer, midcoat layer, and topcoat layer being formed of different thicknesses configuration as taught by Knerr because Knerr teaches that such a configuration provides a magnet wire (Figs 1-6) comprising improved PDIV values and/or dielectric strengths (Paragraph 7) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various enameled wires.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 2, 2022